Citation Nr: 1217043	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  10-31 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability.  

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active service from February 1978 to September 1984.  He had subsequent Reserve service thereafter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Videoconference hearing held in February 2012, before the undersigned Veterans Law Judge at the RO in Waco, Texas.  The transcript from that hearing has been associated with the claims file and reviewed.  


FINDINGS OF FACT

1.  In June 2011, prior to the promulgation of a decision in the current appeal, the Veteran requested a withdrawal of the issue of entitlement to service connection for a right hip disability.

2.  The Veteran sustained a lower back injury during his active military service, chronic in-service symptoms and continuous post-service symptoms relating to his chronic lumbar spine disability are established, and the weight of the competent and credible evidence is at least in relative equipoise on the question of whether the currently diagnosed myofascial lumbar pain with radiation into the right greater trochanteric area is related to his military service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal in the claim for entitlement to service connection for right hip disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

2.  Resolving reasonable doubt in favor of the Veteran, myofascial lumbar pain with radiation into the right greater trochanteric area was incurred during his military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Withdrawn claim

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In a June 2011 statement, the Veteran requested withdrawal of his appeal as to the claim for entitlement to service connection for a right hip disability.  In view of his expressed desire, the Board finds that further action with regard to this issue is not appropriate.  

Accordingly, the Board does not have jurisdiction to review this claim.  The claim must, therefore, be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  The VCAA applies in the instant case.  However, the Board's grant of service connection for myofascial lumbar pain with radiation into the right greater trochanteric area herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.


III.  Law and Analysis

The Veteran is seeking service connection for a back disability that he contends began in service as a result of lifting and carrying artillery rounds weighing over 90 pounds.  See July 2009 VA Form 21-4138.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection for certain specified chronic diseases, such as arthritis, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service treatment records (STRs) show that beginning in March 1978, the Veteran repeatedly sought treatment for recurring low back pain.  Of particular note is an entry dated in February 1980, which shows he treated for muscle strain/low back pain syndrome after lifting artillery shells.  The Veteran also checked "recurrent back pain" on a May 1983 Report of Medical History.  At his separation physical in June 1984, he again noted a history of recurrent back pain, but the examiner did not provide a summary or elaboration of  the historical information. 

Post-service evidence shows the Veteran was treated for continued low back pain in December 1985, within a year of service discharge.  In January 1986, he was treated for low back strain.  It was noted that he had to perform lifting as part of his work for the Post Office.  In October 1988, the Veteran was treated for complaints of chronic mid-back pain.  It was noted he had a history of an injury that occurred 2-3 years earlier when a steel door hit him in the back.  It was also noted that the Veteran had sustained unspecified injuries in a motor vehicle accident the year prior.  

Treatment records from the Veteran's Reserve service include a January 1989 quadrennial examination report.  At that time given the opportunity to identify any pertinent history or symptoms associated with a chronic lumbar spine disability, the Veteran specifically denied recurrent back pain.  

The claims folder is devoid of any further relevant treatment records until almost 10 years later in 1998, when the Veteran was evaluated for low back pain after slipping on some stairs.  A radiological report of the lumbar spine showed early bilateral degenerative facet changes at L5-S1.  Other records show the Veteran was next seen in February 2009 for insidious onset of thoracic and lumbar spine pain following a sprain/strain style injury after lifting and maneuvering a heavy packages in December 2008.  About two weeks prior to that he had slipped and fell on some stairs with resultant lumbar spine and right hip pain.  Radiographic studies show L2 compression with deformity and mild L5-S1 hypertrophic changes with mild loss of intervertebral spacing, there was also diffuse bulging at L4-5 and a central bulge at L5-S1 with narrowing of both neural foramina.  Again, there was no mention of previous back injury associated with military service.

In October 2009, the Veteran was provided a VA examination to determine the etiology of his current lumbar spine disorder(s).  The diagnosis was myofascial lumbar pain with radiation into the right greater trochanteric area.  However the examiner did not provide a medical opinion regarding the etiology of the condition found.  In January 2010, the claims file was returned to the examiner for an addendum opinion to address the inadequate findings in the original VA opinion.  After again reviewing the claims file, STRs, and October 2009 VA examination report, the examiner concluded that the current degenerative changes of the lumbar spine and the L2 compression were unrelated to and not caused by the incidents of minor back pain documented in the STRs.  Instead the chronic degenerative changes were more likely than not the result of aging, musculoskeletal deconditioning due to physical inactivity, and a genetic predisposition to developing degenerative spine conditions.  

The Veteran then submitted a March 2010 private medical opinion from his treating physician who noted that his review of service records revealed several complaints of pain involving the back, right groin, and right hip pain in 1978.  The examiner specifically referred to the Veteran's complaints of lower back pain in February 1980 after lifting artillery shells.  He was generally treated conservatively with anti-inflammatory medication and muscle relaxants.  Following examination of the Veteran, the clinical impression was chronic lumbar strain with left lower extremity radiculopathy and lumbar lateral recessed stenosis at L3-4 and L4-5 with narrowing of the right L3 and bilateral L4 nerve root foramina.  The examiner concluded that the present back condition is directly related and aggravated by the prior injuries that the Veteran sustained while on active duty in 1978 through 1980.  

The Veteran also provided testimony at two personal hearings, one before a hearing officer at the RO in June 2011 and another before the undersigned Veterans Law Judge in June 2011.  Basically he testified that the original injury to his lumbar spine occurred during his military service and that the treatment he received after service was not for supervening post-service traumas, and thus should not be considered new back injuries.  Rather it was a continuation of the previously existing back problem that had its onset during service.  

In this case, there is inconsistent evidence as to whether the Veteran's current lumbar spine disability may be related to his military service.  In determining whether service connection is warranted for disease or disability, VA must settle on whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After careful review of the evidence of record, and in light of the conflicting medical opinions discussed above, the Board is satisfied that the Veteran's myofascial lumbar pain with radiation into the right greater trochanteric area cannot be clearly disassociated from his military service.  

The Board begins by noting that the evidence in support of the Veteran's claim consists of STRs, which contain uncontroverted evidence that he was treated on multiple occasions for recurring back pain.  In addition, post-service treatment records dated from 1985 to 2010 show complaints of intermittent back pain since service.  In contrast, the evidence against the Veteran's claim consists of some evidence suggesting post-service injuries of unspecified impact. In this regard, the Veteran has provided credible testimony that the post-service injuries aggravated his ongoing back disability. 

With regard to the medical opinions in this case, there are aspects of each that tend to lessen their probative value, so that in the end they are of relatively equal probative value.  The VA examiner has concluded that the Veteran's myofascial lumbar pain with radiation into the right greater trochanteric area is not related to his military service.  Although the examiner indicated a full review of all medical evidence of record, he did not specifically discuss the Veteran's documented in-service back injury or treatment for continued back pain since service.  
On the other hand, the private physician has indicated a causal link between the Veteran's current back disability and his complaints during service.  He considered the Veteran's relevant in-service and other medical history, aside from the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  However, the physician made no reference to any post-service injuries.  

Under the circumstances of this particular case, the Board finds that, at the very least, the evidence is in approximate balance, with no sound basis for choosing one medical opinion over the other.  To be sure, the Board is not entirely satisfied with either medical opinion.  That said, there is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the supporting medical evidence is not unequivocal, it has nevertheless placed the pertinent record in relative equipoise.  

Consequently, the Board resolves all benefit of the doubt in the Veteran's favor and grants service connection for myofascial lumbar pain with radiation into the right greater trochanteric area.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim of entitlement to service connection for a right hip disability is dismissed.

Service connection for myofascial lumbar pain with radiation into the right greater trochanteric area is granted.


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


